                    Case 1:20-cr-00474-PAE Document 33 Filed 12/08/20 Page 1 of 1




                                                                              December 8, 2020

         BY ECF
         The Honorable Judge Paul A. Engelmayer
         United States District Judge
         Southern District of New York
         40 Foley Square
         New York, NY 10007

         RE:     United States v. Jose Dellon, aka Jose Vellon
                 20 Cr. 474 (PAE)


         Honorable Judge Engelmayer:
                 A status conference in the above-captioned case is currently scheduled for December 10,
         2020. Defense counsel has reviewed discovery, however Mr. Vellon is having technical
         difficulties accessing the NYPD body worn camera footage and the video surveillance from his
         discovery. Accordingly, the defense respectfully requests and adjournment of approximately 30
         days to enable Mr. Vellon to continue his review of discovery and to allow the parties to engage
         in plea negotiations. The Government also requests, with the consent of defense counsel, that the
         Court exclude time through the next-scheduled conference under the Speedy Trial Act. Such an
         exclusion would be in the interests of justice as it would allow the parties time to continue
         discussions concerning pretrial dispositions of this matter. See 18 U.S.C. § 3161(h)(7)(A).
                 Thank you for your consideration of this request.



Granted. The Court adjourns the December 10, 2020
conference and schedules a next conference for January          Respectfully submitted,
13, 2021 at 2:30 p.m. The Court excludes time until
January 13, 2021 pursuant to 18 U.S.C. 3161(h)(7)(A),           /s/
                                                                Marne L. Lenox
to enable the defendant to access discovery and to
                                                                Assistant Federal Defender
facilitate the parties’ anticipated discussions about a
                                                                (212) 417-8721
potential disposition. The Clerk of Court is requested to
terminate the motion at Dkt. No. 32.
                                                    12/8/2020


                                                    PaJA.�
                              SO ORDERED.

                                           __________________________________
                                                 PAUL A. ENGELMAYER
                                                 United States District Judge
